           Case 1:19-cv-00305-YK Document 191 Filed 12/14/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CLARITY SPORTS                         :    CIVIL NO. 1:19-CV-00305(YK)
INTERNATIONAL LLC and                  :
JASON BERNSTEIN,                       :    (Judge Kane)
                                       :
               Plaintiffs,             :
                                       :    (Chief Magistrate Judge Schwab)
      v.                               :
                                       :
REDLAND SPORTS, et. al.                :
                                       :
               Defendants.             :



                                    ORDER
                                December 14, 2020


      On July 6, 2020, third party Stacy Wright-Whittaker filed a motion to quash

and/or modify a subpoena directed to her cell phone carrier, AT&T Wireless. Doc.

110. This order resolves Wright-Whittaker’s motion.



I. Legal Standards


      “The party seeking to quash the subpoena bears the heavy burden of

demonstrating that the requirements of Rule 45 are satisfied.” Charter Oak Fire

Ins. Co. v. Am. Capital, Ltd., No. MISC. 1:12-MC-00358, 2012 WL 5862735, at

*3 (M.D. Pa. Nov. 19, 2012). Specifically, the moving party must show a “clearly
        Case 1:19-cv-00305-YK Document 191 Filed 12/14/20 Page 2 of 4




defined and serious injury.” Id. In keeping, “general assertions are insufficient to

show undue burden for the purpose of a motion to quash.” Id.

      Though “Rule 45 must be read in connection with Rule 26, which defines

the permissible scope of discovery,” a district court may deny a motion to quash “if

there is any ground on which [the information sought] might be relevant.” SLB

Enter., LLC v. AGI Corp., No. CIV.A. 11-MC-259, 2011 WL 6134542, at *1 (E.D.

Pa. Dec. 8, 2011).



II. Analysis


      A. Limitations on the Content that will be Produced

       Wright-Whittaker requests that “the content of [her cell phone’s] text

messages . . . not be produced.” Doc. 110, Order at ¶ 1. Plaintiffs have

represented, in briefing concerning previous subpoenas, that “the Stored

Communications Act prohibits cell phone carriers from producing the content of

text messages in response to a civil subpoena.” Doc. 109 at 2; see Mintz v. Mark

Bartelstein & Assocs., Inc., 885 F. Supp. 2d 987, 1002 (C.D. Cal. 2012). Thus, we

deny this request as moot.




                                          2
        Case 1:19-cv-00305-YK Document 191 Filed 12/14/20 Page 3 of 4




      B. The Production Process

      Wright-Whittaker requests that AT&T first produce responsive cell phone

records to Wright-Whittaker herself as well as her counsel. Then, Wright-

Whittaker suggests that she will redact the records as necessary before producing

the records and a privilege log to Plaintiffs. See Doc. 110, Order at ¶¶ 2-5.

Unfortunately, Wright-Whittaker has not provided enough legal support for this

alternative production process. This is especially so given the limitations on

privacy that individuals face by “conveying” outgoing telephone numbers to their

telephone companies. See generally Smith v. Maryland, 442 U.S. 735, 742 (1979)

(“[W]e doubt that people in general entertain any actual expectation of privacy in

the numbers they dial,” as “[a]ll telephone users realize that they must ‘convey’

phone numbers to the telephone company,” and “[a]ll subscribers realize,

moreover, that the phone company has facilities for making permanent records of

the numbers they dial”).

      We note, though, that Plaintiffs have proposed an alternative process for

dealing with Wright-Whitaker’s alleged privacy concerns. Plaintiffs propose to

first have Wright-Whitaker “identify telephone numbers belonging to [her]

immediate family members.” Then, Plaintiffs will “redact records of calls and

texts involving those phone numbers, and . . . use those redacted versions of the

records in any public filings in this litigation (unless the redacted information is


                                           3
        Case 1:19-cv-00305-YK Document 191 Filed 12/14/20 Page 4 of 4




later shown to be relevant to this case).” Doc. 109 at 4; Doc. 122 at 7-8. We find

this process to be amenable, and we will memorialize this process below.



                                       * * * *



      IT IS ORDERED that Third Party Stacy Wright-Whitaker’s Motion to

Quash and/or Modify Plaintiffs’ Subpoenas (Doc. 110) is DENIED.

      Wright-Whittaker is to identify telephone numbers belonging to her

immediate family members. Plaintiffs shall redact the records of calls and text

messages that involve these phone numbers. Plaintiffs shall only use the redacted

versions of these records in any public filing in this litigation, unless the redacted

information has been shown to be relevant to this case.



                                               S/Susan E. Schwab
                                               Susan E. Schwab
                                               Chief United States Magistrate Judge




                                           4
